In the Supreme Court of Georgia



                                        Decided: January 19, 2016


                     S15A1647. SMITH v. THE STATE.

      HUNSTEIN, Justice.

      Appellant Tiara Smith appeals from the trial court’s denial of what she

styled as an “Extraordinary Motion for New Trial.” We affirm.

      In September 2007, Smith pled guilty to two counts of felony murder, two

counts of serious injury by vehicle, feticide, and felony fleeing and attempting

to elude; she was sentenced to life imprisonment. In December 2012, Smith

filed an extraordinary motion for new trial asserting that she had discovered new

evidence establishing that she is not guilty of felony murder. The trial court

denied the motion. On appeal, Smith continues to argue that she has newly

discovered evidence that undermines her felony murder conviction and that the

trial court erroneously denied her motion.

      As the trial court correctly recognized, an extraordinary motion for new

trial is not a remedy available to Smith because she pled guilty. See Davis v.

State, 274 Ga. 865, 866 (561 SE2d 119) (2002) (“‘One who has entered a plea
of guilty cannot move for a new trial, as there was no trial.’”). Construing

Smith’s pleading as a motion to withdraw her guilty plea or a motion in arrest

of judgment is equally ineffectual because “[b]oth sorts of motions must be filed

within the same term of court at which the guilty plea or judgment being

challenged was entered.” Hagan v. State, 290 Ga. 353, 353 (720 SE2d 645)

(2012). Indeed, “‘after the expiration of the term and of the time for filing an

appeal from the conviction, the only remedy available to the defendant for

withdrawing a plea is through habeas corpus proceedings.’” Harris v. State, 278
Ga. 805, 806 (2) (606 SE2d 248) (2004). Smith’s motion, however, cannot be

construed as a habeas corpus petition; not only was the motion filed outside the

four-year limitations period imposed by OCGA § 9-14-42 (c), but it was also

filed in the county in which Smith was convicted rather than the county in which

she is incarcerated. See OCGA § 9-14-43. See also Thomas v. State, 291 Ga.
18 (727 SE2d 123) (2012). Accordingly, irrespective of how Smith’s motion

is construed, it is improper and untimely, and she is not entitled to relief.

      Judgment affirmed. All the Justices concur.




                                        2